DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 8/25/2021, amended claims 11-20 and new claims 21-22 are acknowledged. Claims 11-22 are currently pending. The following new and reiterated grounds of rejection are set forth:

Drawings
The drawings were received on 8/25/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US Patent No. 6,210,340 B1) (previously cited), further in view of Bly et al. (US Publication No. 2015/0031964 A1) (previously cited).


Regarding claim 11, Amano et al. teaches a device comprising: 
at least one pulse portable detection unit (3);
a base unit (5, 202); and 
a storage system (see Figure 29),
wherein the at least one pulse portable detection unit comprises 
at least three pressure sensors (82) configured to provide an air gap between the at least three pressure sensors and a pulsating substrate to sense a pulse at  vata, pitta and kapha locations on a wrist of a subject (see Figures 1-2A, 23-25, 27, 30-35, 37-39, and 44-46 and col. 10, lines 20-32 and col. 13, line 47-col. 14, line 7),
a controller (“computer” or microcomputer 503) configured to perform controlled acquisition of pulse signals by the at least three pressure sensors (see Figure 29 and col. 14, line 62-col. 15, line 7 and col. 24, lines 6-14), and
wherein the powered base unit, when powered, is operably connected to the storage system, the storage system including a communication device, a computer or a cloud based storage (see Figure 29 and col. 14, line 62-col. 15, line 7 and col. 24, lines 6-14).
It is noted Amano et al. does not specifically teach an accelerometer system. However, Bly et al. teaches an accelerometer system (see Figure 27 and [0137]-[0138], [0164], and [0167]-[0168]). Bly et al. further teaches a controller for controlled acquisition of signals by the pressure sensors (226; see [0107]) and accelerometer system (see [0137]-[0138], [0164], and [0167]-[0168]) and the powered base unit (112, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. to include an accelerometer system, as disclosed in Bly et al., so as to ensure that the device is at a particular position, orientation, location, and/or that there is limited motion before accepting the pulse data as valid (see Bly et al.: [0164]).
Regarding claim 12, Amano et al. teaches the air gap comprises elliptical shaped air gaps between the at least three pressure sensors and a surface of the pulsating substrate (see Figures 1, 4, and 5).
Regarding claim 13, Bly et al. teaches the accelerometer system is selected from the group consisting of single axis accelerometers or combinations thereof, dual axis accelerometers or combinations thereof, multiple axis accelerometers, or micro-electro-mechanical systems (MEMS) triple axis accelerometer (see [0167]).
Regarding claim 14, Amano et al. teaches a gap is provided in the base unit for gripping the wrist of the subject when the at least one pulse portable detection unit senses the pulse (see Figure 30).
Regarding claim 16, Bly et al. teaches a temperature sensor for recording a temperature of the subject, a camera to photograph the subject, a microphone to record the voice of the subject (see [0071], [0081], and [0083]), and combinations thereof are provided in the at least one pulse portable detection unit or in the base unit (see [0046], [0071], [0131], and [0138]).

Regarding claim 18, Amano et al. teaches the at least one pulse portable detection unit includes two pulse portable detection units that are operably connected to the powered base unit to simultaneously capture pulse signals on both wrists of a subject (see col. 28, lines 18-23, col. 29, lines 40-44, and col. 30, lines 35-42). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two pulse portable detection units operably connected to the powered base unit to simultaneously capture pulse signals on both the hands of a subject, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. and Bly et al., further in view of Kan (US Patent No. 6,932,772 B2).

Regarding claim 15, it is noted neither Amano et al. nor Bly et al. specifically teach the base unit includes a wrist-rester wherein an upper surface of the wrist-rester has two slopes angled at an angle varying from 120° to 179° to ensure that the wrist of the subject is placed in a range of pre-set angles for recording of the pulse signals. However, Kan teaches a base unit (6) includes a wrist-rester wherein an upper surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. and Bly et al. to include the base unit includes a wrist-rester wherein an upper surface of the wrist-rester has two slopes angled at an angle varying from 120° to 179° to ensure that the wrist of the subject is placed in a range of pre-set angles for recording of the pulse signals, as disclosed in Kan, so as to lower the position of the tendon and the nerves near the radial artery such that the device can press the radial artery effectively and the posture of the wrist is most suitable for measuring the blood pressure of the radial artery (see Kan: col. 5, lines 41-45 and col. 8, lines 43-45).
Regarding claim 19, Amano et al. teaches a device comprising:
a pulse measuring portable detection unit (3);
a base unit (5, 202); and 
a storage system (see Figure 29), wherein 
three flexible finger like structures are operably connected to the base unit, configured to introduce air gaps between three pressure sensors (82) and a pulsating substrate being sensed (see Figures 1, 23-25, 27, 30-35, 37-39, and 44-46 and col. 10, lines 20-32 and col. 13, line 47-col. 14, line 7), 
a space is provided in the pulse measuring portable detection unit for receiving at least three fingers of an investigator (see Figure 30 and col. 30, lines 35-42).

However, Bly et al. teaches the pulse measuring portable detection unit comprises a triple axis accelerometer that is operably connected to the base unit to sense a spatial movement of the pulse measuring portable detection unit (see Figure 27 and [0137]-[0138], [0164], and [0167]-[0168]), a cable connects the pulse measuring portable detection unit to the base unit (see [0082]), and the base unit includes at least one of a temperature sensor to record a temperature of the subject, a camera to photograph the subject, and a microphone to record a voice of the subject at a time of measuring the pulse signals of the subject (see [0046], [0071], [0081], [0083], [0131], and [0138]).
Kan teaches the base unit is curved at an angle to raise the pulse sensing locations on a wrist of the subject for recording pulse signals, wherein the angle varies from 120° to 179° (see Figures 1-2 and 5a and col. 5, lines 39-45 and col. 8, lines 39-60).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. to include the base unit is curved at an angle to raise the pulse sensing locations on a wrist of the subject for recording pulse signals, wherein the angle varies from 120° to 179°, as disclosed in Kan, so as to lower the position of the tendon and the nerves near the radial artery such that the device can press the radial artery effectively and the posture of the wrist is most suitable for measuring the blood pressure of the radial artery (see Kan: col. 5, lines 41-45 and col. 8, lines 43-45).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. and Bly et al., further in view of Wekell et al. (US Publication No. 2008/0221930 A1).

switching ON the base unit (see Bly et al.: Figure 6 and [0091]);
inputting medical information of the subject in the storage system (see Bly et al.: Figure 6 and [0091]);
causing at least one wrist of the subject to rest on a wrist-rester (5, 202) (see Amano et al.: Figures 1, 23-25, 27, 30-35, 37-39, and 44-46);
gripping the at least one wrist of the subject by placing a thumb of an investigator in a gap provided in base unit (see Amano et al.: Figure 30 and col. 30, lines 35-42);
sensing the pulse using three fingers of the investigator placed in a slot of the pulse portable detection unit and positioning the pulse portable detection unit on the a region the at least one wrist of the subject (see Amano et al.: Figures 1 and 30 and col. 10, lines 20-32, col. 13, line 47-col. 14, line 7, and col. 30, lines 35-42);
acquiring data including the pulse signals from the three pressure sensors, the accelerometer system, a temperature sensor in local memory of the base unit and storing the data for further analysis (see Bly et al.: [0046], [0071], [0131], [0138], and [0167]-[0168]);
recording a voice of the subject and storing the voice of the subject in the storage system (see Bly et al.: [0071], [0081], and [0083]);
switching OFF the base unit after the data acquisition (see Bly et al.: Figure 6 and [0091]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amano et al. and Bly et al. to include capturing at least one photo of the subject and storing the at least one photo in the storage system, as disclosed in Wekell et al., so as to record health data related to the subject’s appearance (see Wekell et al.: [0023]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. and Bly et al., further in view of Bhat et al. (US Publication No. 2010/0152594 A1).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al., Bly et al., and Kan, further in view of Bhat et al. (US Publication No. 2010/0152594 A1).

Regarding claims 21-22, it is noted none of Amano et al., Bly et al., or Kan specifically teach the air gap is provided in at least three apertures corresponding to respective ones of the at least three pressure sensors. However, Bhat et al. teaches the air gap is provided in at least three apertures (3) corresponding to respective ones of the at least three pressure sensors (1) (see Figures 2-3 and [0048], [0086], [0095], [0106], and [0138]). It would have been obvious to one of ordinary skill in the art before .

Response to Arguments
Applicant’s arguments and amendments with respect to the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments filed 8/25/2021 with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Amano fails to disclose the feature of “at least three pressure sensors configured to provide an air gap between the at least three pressure sensors and a pulsating substrate to sense a pulse at vata, pitta, and kapha locations on a wrist of a subject. The Examiner respectfully disagrees and notes Applicant appears to be relying on an overly narrow interpretation of the term “air gap” rather than the broadest reasonable interpretation of the claim language using the plain meaning of the terms. As shown in at least Figures 2A, 24-25, 31-35, and 37-39, the pressure sensors (82, 206) described by Amano are not in direct contact with the skin of the patient’s arm such that there is an air gap between the sensors and the wrist of the subject. In particular, Figure 2A shows pressure sensors (82) on an upper surface of a thin portion (87) of beam (81), while pressing legs (68, 72) and contact portion (86) 

    PNG
    media_image1.png
    284
    326
    media_image1.png
    Greyscale

 Applicant further argues that Amano does not disclose that the piezo-electric elements 82 provide the space S to sense a pulse at locations on a wrist of the arm, in particular that the space S is not provided to sense a pulse at the radial artery. The Examiner respectfully disagrees with Applicant’s interpretation of Amano, which clearly shows the elements 82 positioned such that an air gap/space necessarily exists between elements 82 and the radial artery 100.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (1) it is not necessary that at least three pressures sensors are in contact with the patient’s body part, (2) pulsations of the radial artery on a wrist can first be captured in an air gap introduced between the skin and the sensors and (3) variations in the air gap can actually be measured using the sensors) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, the language of amended claim 11 merely requires a) an air gap exists between the at least three pressure sensors and a pulsating substrate and b) the at least three pressure sensors sense a pulse at vata, pitta, and kapha locations on a wrist of the subject.
Lastly, Applicant argues that Amano includes two pressing legs (68, 72) that exert pressure on a skin around an artery and so changes the pressure of stress from the artery. Here, the Examiner notes the present claims recite the transitional phrase "comprising", which is well known to be inclusive or open-ended and does not exclude additional, unrecited elements (e.g. pressing legs 68 and 72). Moreover, to the extent Applicant’s configuration allegedly does not require any external pressure while the pressure sensors sense a pulse on the wrist, so that the internal pressure from the artery does not change, this feature/advantage is not positively recited in the claim language.
Applicant’s arguments with respect to amended claim(s) 20 and new claims 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791